                                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                    Case No.: 5:19-cv-01574-PA-SHK
     individual,
13
14   Plaintiff,                               ORDER DISMISSAL WITH
                                              PREJUDICE
15   v.
16
     GOOD NITE INN REDLANDS,
17   INC., a California corporation;
18   D.T.M. LAND COMPANY, LLC, a
     California limited liability company;
19   and DOES 1-10, inclusive,
20
                     Defendants.
21
22
23
24
25
26
27
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Good Nite Inn
 3   Redlands, Inc. (“Defendant”), the Court hereby enters a dismissal with prejudice of
 4   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
 5   bear his or its own costs and attorneys’ fees.
 6         IT IS SO ORDERED.
 7
     DATED: November 14, 2019
 8
 9
                                      UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
